UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-6413


EUGENE LEE SIMMS,

                Petitioner - Appellant,

          v.

G. HOLLOWAY,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:14-cv-00041-TSE-MSN)


Submitted:   August 25, 2015                 Decided:   September 2, 2015


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eugene Lee Simms, Appellant Pro Se.        Susan Mozley Harris,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eugene Lee Simms seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                  See 28 U.S.C. § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies      this   standard      by

demonstrating         that     reasonable       jurists   would       find    that     the

district       court’s     assessment    of     the   constitutional         claims    is

debatable      or     wrong.     Slack     v.    McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                        Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Simms has not made the requisite showing.                    Accordingly, we deny

a   certificate       of     appealability      and   dismiss     the    appeal.        We

dispense       with    oral     argument      because     the    facts       and     legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3